Citation Nr: 1227673	
Decision Date: 08/10/12    Archive Date: 08/14/12

DOCKET NO.  09-49 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel




INTRODUCTION

The Veteran served on active duty from April 1967 to January 1971.  He died in February 2009.  The Appellant seeks service connection for the cause of the Veteran's death.

This matter is before the Board of Veterans' Appeal (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in pertinent part, denied service connection for the cause of the Veteran's death.

The Appellant provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in May 2011.  A transcript of this hearing has been associated with the Veteran's VA claims folder.

In January 2012, the Board requested a medical expert opinion from the Veterans Health Administration (hereinafter, "VHA opinion") in accord with VHA Directive 20006-019 (April 3, 2006), 38 U.S.C.A. §§ 5103A, 7109 and 38 C.F.R. § 20.901.  The requested medical opinion was subsequently promulgated May 2012, the Appellant was provided with a copy of this opinion, and was given 60 days in which to send any additional evidence or argument regarding the case pursuant to 38 C.F.R. § 20.903.  The Appellant subsequently submitted a response in June 2012 that she had no further argument or evidence to submit, and to proceed with adjudication of her appeal.

As an additional matter, the Board notes that the April 2009 rating decision also denied service connection for liver and gastroesophageal cancers for accrued benefits purposes.  However, prior to the filing of the Appellant's claims, the law was amended to permit substitution of claimants when the original claimant dies during the pendency of the claim or appeal.  38 U.S.C.A. § 5121A.  The amendment applies to pending claims or appeals where the death occurred on or after October 10, 2008.  The Veteran died in February 2009, and the Appellant's filing of a VA Form 21-534, Application for DIC, Death Pension & Accrued Benefits by Surviving Spouse or Child, is considered a request for substitution.  See Fast Letter 10-30 (Aug. 10, 2010).  However, it does not appear that the service connection claims were adjudicated on this basis by the April 2009 rating decision.  Therefore, the matter is referred to the RO for appropriate action.  

For the reasons detailed below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In order to establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312(a).  In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  In the case of contributory cause of death, it must be shown that a service-connected disability contributed substantially or materially to cause death.  38 C.F.R. 
§ 3.312(c)(1).

In order to be a contributory cause of death, it must be shown that there were "debilitating effects" due to a service-connected disability that made the veteran "materially less capable" of resisting the effects of the fatal disease or that a service-connected disability had "material influence in accelerating death," thereby contributing substantially or materially to the cause of death.  Lathan v. Brown, 7 Vet. App. 359 (1995); 38 C.F.R. § 3.312(c)(1).

The Veteran died in July 2009.  His certificate of death identifies his immediate cause of death as gastroesophageal carcinoma.  No underlying or contributory cause of death is listed.  

The record reflects that the Veteran was not service-connected for any disability at the time of his death.  Although he did claim service connection for both gastroesophageal and liver cancer during his lifetime, they were not in effect at the time of his death and the April 2009 rating decision denied the claims for accrued benefits purposes.  The Board also notes that the Appellant's Notice of Disagreement (NOD) only addressed the cause of death claim, and that she did not initiate an appeal to the denial of these accrued benefits claims.  As such, the cause of death claim is the only issue over which the Board presently has jurisdiction.  See 38 C.F.R. §§ 20.200, 20.201, 20.302 (2011).

The Board notes, however, that prior to the filing of the Appellant's claims, the law was amended to permit substitution of claimants when the original claimant dies during the pendency of the claim or appeal.  38 U.S.C.A. § 5121A.  The amendment applies to pending claims or appeals where the death occurred on or after October 10, 2008.  As already noted, the Veteran died in February 2009, and the Appellant's filing of a VA Form 21-534, Application for DIC, Death Pension & Accrued Benefits by Surviving Spouse or Child, is considered a request for substitution.  See Fast Letter 10-30 (Aug. 10, 2010).  However, it does not appear that the service connection claims were adjudicated on this basis by the April 2009 rating decision.  The distinction between the two types of claims is significant in that unlike an accrued benefits claim, the record is not closed on the date of death of the original claimant, but remains open for submission and development of any pertinent additional evidence.  Id.

The Board also reiterates that gastroesophageal cancer is the only condition identified as the cause of the Veteran's death.  As such, if the Appellant is successful in establishing service connection for such a disability, then service connection would be warranted for the cause of the Veteran's death.  Therefore, these claims are inextricably intertwined, and the Board cannot proceed with adjudication of the cause of death claim until the RO addresses the matter of substitution.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (Noting that two issues are " inextricably intertwined " when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

The fact that an issue is inextricably intertwined does not establish that the Board has jurisdiction of the issue, only that the Board cannot fairly proceed while there are outstanding matters that must be addressed by the RO in the first instance.  Consequently, the Board must remand the case for the RO to adjudicate the substitution matter and the claims of service connection for gastroesophageal and liver cancer.  

Accordingly, the case is REMANDED for the following action:

As noted above, the claim for service connection for the cause of the Veteran's death is inextricably intertwined with the issues that were referred to the Agency of Original Jurisdiction in the Introduction.  After that adjudication occurs, take any other development action warranted with respect to the claim pertaining to service connection for the cause of the Veteran's death.  The Appellant should thereafter be issued a Supplemental Statement of the Case (SSOC) which addresses all relevant actions taken on this claim after the issuance of the October 2009 SOC, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


